PER CURIAM.
Arthur O. Armstrong has filed notices of appeals in several district court actions. We have reviewed the records, the relevant district court orders and find the appeals frivolous. Accordingly, we deny *133leave to proceed in forma pauperis and dismiss the appeals as frivolous. We further deny Armstrong’s motions for summary judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.